             Case 2:13-cr-00330-KJM Document 393 Filed 09/30/20 Page 1 of 1


 1   HEATHER E. WILLIAMS, #122664
 2
     Federal Defender
     ANN C. McCLINTOCK, Bar #141313
 3   Assistant Federal Defender
 4
     801 I Street, 3rd Floor
     Sacramento, California 95814
 5   Telephone: (916) 498-5700
 6
     Attorney for Defendant-Movant
 7   GLEN EDWARD MEYERS
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                     Case No.: 2:13-cr-0330 KJM
12
                  Plaintiff,
13
                                                   ORDER
14
       v.

15   GLEN EDWARD MEYERS,
16                Defendant-Movant.
17

18           GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant
19    Meyer’s Exhibits 1 and 2 to his emergency motion for a reduction in sentence and
20    compassionate release shall be filed under seal until further order of this Court as they
21    contain confidential medical records.
22

23
             IT IS SO ORDERED.

24   September 30, 2020.

25

26

27

28
     ORDER
